Citation Nr: 0923725	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-07 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for dyshidrosis dermatitis (recently recharacterized as 
eczematous and stasis dermatitis of the bilateral lower 
extremities).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1985 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 10 percent disability rating 
for dyshidrosis dermatitis.

The matter was scheduled for a May 2009 videoconference 
hearing.  The Veteran failed to appear for the hearing 
without explanation and has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn.

In February 2009, the claims folder was transferred to the RO 
in Detroit, Michigan pursuant to the Veteran's request.


FINDING OF FACT

The Veteran's dyshidrosis dermatitis is intermittently 
treated with systemic corticosteroids for a total duration of 
less than six weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 10 percent 
schedular rating for dyshidrosis dermatitis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 
7806 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The March 2005 letter notified the Veteran that he must 
submit evidence that showed that his disability had increased 
in severity.  However, the letter did not advise him of the 
types of medical and lay evidence that he may submit, such 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse.  There was no also no reference to the effect of the 
condition's worsening on the Veteran's employment and daily 
life, or to the diagnostic criteria for establishing a higher 
rating for his dyshidrosis dermatitis.

In June 2008, the Veteran received a letter notifying him of 
the types of evidence he may submit to support his claim that 
his disability has worsened, including the impact on his 
employment and daily life.  The letter also informed the 
Veteran of the diagnostic criteria for establishing a higher 
rating for his dermatitis.  In that regard, the June 2008 
notice letter was fully compliant with Vazquez-Flores v. 
Peake.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the June 
2008 letter.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the claim was then 
readjudicated in a SSOC in July 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

The Veteran's service treatment records, VA treatment 
records, Social Security Administration (SSA) records and VA 
authorized examination reports have been associated with the 
claims file.  The Board notes specifically that the Veteran 
was afforded VA examinations in July 2005, June 2007 and in 
March 2008.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that while the July 
2005 VA examination was not undertaken with review of the 
claims folder, the VA Computerized Patient Record System 
(CPRS) historical records were reviewed and the two 
subsequent examinations did include such a review.  Further, 
collectively the later two examinations are adequate as they 
are predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; include physical 
examinations; and fully address the relevant rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating is appropriate, but finds 
that the evidence of record does not establish distinct time 
periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 7806.  He filed his claim for an increased 
rating in December 2004.

Initially, it should be noted that VA regulations for 
evaluating disabilities of the skin were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 
2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The 
current claim for an increased evaluation was received in 
December 2004.  Thus, the revised regulations are applicable 
to this claim.

A 10 percent rating is assigned when dermatitis or eczema 
affects at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 30 percent rating is assigned when dermatitis or eczema 
affects 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when dermatitis or eczema 
affects more than 40 percent of the entire body, or more than 
40 percent of exposed areas; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  Id.

In November 2004, the Veteran was administered a Kenalog 
steroid injection to treat a rash on his feet.  The foot rash 
showed improvement, but then spread to include the lower 
limbs and arms.  On physical examination, the Veteran had 
erythema, mild scaling and erosions on both the dorsum and 
sole of the feet.  The extremities and lower back had 
erythematous, scaly papules and patches.  The Veteran was 
treated with prednisone, and triamcinolone topical treatment 
was continued.

VA treatment records dated December 2004 indicate the 
Veteran's dermatitis showed improvement.  The Veteran's 
medial forearms had cleared somewhat, though new lesions had 
appeared on the right arm.  The legs had also started to 
clear.  The dorsa of the feet had erythematous, eroded 
patches.  There was no evidence of groin involvement.  
Fluocinonide was prescribed for the more heavily affected 
areas, and triamcinolone was continued for the other areas.

VA treatment records dated January 2005 indicate the 
Veteran's dermatitis continued to improve.  Topical steroid 
treatment was continued.

The Veteran underwent a Physical Residual Functional Capacity 
Assessment as part of an SSA disability determination.  
Findings relevant to the Veteran's skin condition are dated 
July 2005, and indicate the Veteran had chronic eczematoid 
dermatitis, treated with topical ointment and periodic use of 
prednisone.  The condition involved 70 percent of the leg 
area and 90 percent of the dorsal feet.

The Veteran underwent a VA examination in July 2005.  The 
claims file was not available for review.  However, previous 
dermatological evaluations conducted by the examiner were 
reviewed.  The examiner also recorded the Veteran's reported 
history and current complaints, conducted a physical 
examination, and recorded findings relevant to the rating 
criteria discussed above.  

At the time, the Veteran was being treated with fluocinonide 
on the affected areas, along with prednisone tapering dose 
therapy.  The frequency of the Veteran's fluocinonide 
treatment was described as "chronic," while the prednisone 
treatment was noted to be intermittent.  On physical 
examination, the Veteran's dermatitis involved the dorsum of 
the feet, the distal two-thirds of the legs, the distal 
thighs, and the armpits.  There were no active lesions on the 
upper back, but areas from previous healing with slightly 
darker skin discoloration were noted.  Less than 10 percent 
of the scalp was involved.  Specifically, the occipital 
parietal area had dry lesions that were slightly papular and 
erythematous.  This area represented less than 1 percent of 
total body area.  The condition involved 30 percent of the 
upper back, representing less than 5 percent of total body 
area.  Both legs involved 70 percent of leg areas and 90 
percent of the dorsal feet.

VA treatment records dated August 2005 show the Veteran was 
seen for an evaluation of his dermatitis.  At the time, he 
treated his condition with triamcinolone for the affected 
areas, and fluocinonide for the worse or more persistent 
affected areas.  On examination, there were erythematous 
patches on the anterior and medial aspect of both legs, 
though worse on the right leg.  Overlying these areas were 
multiple erosions and excoriations.  On the right leg, these 
were the result of trauma.  Other erosions and excoriations 
were from scratching or picking.  On the dorsum of the feet, 
there were erythematous scaly patches.  The treating 
physician advised the Veteran to continue topical steroids as 
needed.

In September 2005, the Veteran's physician, M.D.M, wrote a 
letter in support of the Veteran's disability claims.  With 
respect to the Veteran's dermatitis, he wrote that the 
Veteran had chronic eczematous dermatitis, largely involving 
the lower extremities and requiring periodic treatment with 
corticosteroids when skin lesions become widespread and 
moist.  He noted that there was no curative treatment for 
this problem.

In August 2006, the Veteran was again treated for his 
dermatitis.  The treating physician noted that the Veteran's 
condition had been fairly well-controlled on triamcinolone 
acetonide, with fluocinonide cream used intermittently for 
more persistent lesions.  On examination, the Veteran's 
condition mainly involved the posterior thighs, with some 
groin lesions noted as well.  The Veteran received a Kenalog 
injection and additional triamcinolone and fluocinonide 
topical creams.

The Veteran underwent a VA examination in June 2007.  The 
claims file was reviewed by the examiner.  The Veteran had 
been previously treated with Kenalog, prednisone, 
triamcinolone acetonide, and fluocinonide.  On physical 
examination, the examiner noted itching, blistering sores, 
and drainage of clear fluids.  She also noted darker colored 
areas on the bilateral legs similar to stasis dermatitis.  
The examiner stated that less than 1 percent of exposed 
areas, and 10 percent of total body area, was affected.

The Veteran underwent an additional VA examination in March 
2008.  The claims file was reviewed by the examiner.  The 
Veteran reported having symptoms in the groin area, lower 
legs, back, elbows and upper arms.  He described having 
blisters, itching, and draining, all of which were recurrent.  
The Veteran had a small amount of ointment left from his 
dermatologist but had not been utilizing it.  On physical 
examination, the Veteran's right groin medial area was 
affected.  The area resembled a yeast infection that was 
demarcated, erythematous, and itched.  Healing sores on the 
Veteran's bilateral legs, with a red hue discoloration from 
the mid-calf to the feet, appeared to be related to a stasis 
problem rather than eczema.  He was noted to be diabetic.  
There were reportedly no systemic symptoms.  The examiner 
noted that less than 5 percent of the exposed areas, and less 
than 5 percent of the total body, was affected.  The examiner 
diagnosed mild chronic eczematous dermatitis, as well as mild 
stasis dermatitis of the bilateral lower extremities.

VA treatment records dated May 2008 noted the Veteran's 
dermatitis affected his thighs and lower back.  Records dated 
June 2008 indicate the condition affected the Veteran's feet 
and two-thirds of his legs.  He was prescribed Kenalog cream 
and betamethasone, as well as diflucan and an oatmeal bar.

Based on the evidence of record, the Board finds that the 
Veteran's dermatitis most closely approximates a 10 percent 
disability rating under Diagnostic Code 7806.  The evidence 
does not demonstrate that the Veteran's dermatitis affects 20 
to 40 percent of either his total body or exposed areas.  The 
most recent VA examination determined that less than 5 
percent of total body area or exposed areas were affected, 
and no examination report or treatment record noted the 
Veteran's dermatitis affected 20 percent or more of the body 
or exposed areas.  While the record does show that the 
Veteran's condition has been treated with systemic 
corticosteroids, including Kenalog and prednisone, these 
medications were prescribed or administered intermittently.  
The July 2005 VA examiner described the prednisone treatment 
as "intermittent."  Kenalog injections were administered in 
November 2004 and August 2006.  These findings most closely 
approximate a 10 percent disability rating.

A higher 30 percent rating is not warranted under Diagnostic 
Code 7806, as there is no indication that at least 20 percent 
of the Veteran's total body or exposed areas are affected by 
his dermatitis.  Furthermore, although his condition has been 
treated with systemic corticosteroids, there is no indication 
that such medications were administered for a total duration 
of six weeks or more during a 12-month period.  Although in 
an October 2005 statement, the Veteran reported that he had 
had steroid injections on average once every three months and 
sometimes more frequently, the objective evidence of the 
record dated during the applicable appeal period does not 
document systemic steroid treatment with such frequency, and 
as noted above, appears to be administered intermittently.  
Therefore, a higher evaluation is not appropriate, and the 
Board finds that the Veteran's dermatitis is most accurately 
characterized by a 10 percent disability rating.

In evaluating the Veteran's condition, the Board has also 
considered the application of Diagnostic Codes 7801, 7802, 
7803, and 7804.  However, there is no indication that the 
Veteran's dermatitis results in scars that are deep or cause 
limited motion, therefore Diagnostic Code 7801 is not 
appropriate.  Additionally, evaluation under Diagnostic Codes 
7802, 7803, and 7804 would be of no benefit to the Veteran, 
as they each only provide a maximum 10 percent disability 
rating.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
dyshidrosis dermatitis with the established criteria found in 
the rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is no 
evidence in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  A January 2006 determination of disability by the 
SSA found that the Veteran's dermatitis, even when considered 
in combination with other service-connected and nonservice-
connected disabilities, did not significantly affect his 
daily activities or limit his ability to perform basic work 
activities.  There is no credible evidence to suggest 
otherwise.  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An evaluation in excess of 10 percent for dyshidrosis 
dermatitis is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


